EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Christian Scholz, attorney of record, on March 9, 2022.
Specification
Title
There is a change in title. The amendment of the title to –Fabric with a Repeating Crescent Moon Pattern – is made throughout the application, declaration excepted. 
Figure Descriptions
The figure description and claim are amended below to incorporate the changed title and to specify the angle of view of the figure. The special description is also presented here for clarity. 
-- The sole figure is a top plan view.
The dashed broken lines surrounding the figure depict the boundaries of the claim and form no part thereof. One repeat unit including four crescent moon elements is denoted by a dash-dot-dot dash broken line boundary within the drawing. This pattern unit repeats uniformly in all directions of the Fabric with a Repeating Crescent Moon Pattern. The dash-dot-dot-dash broken lines are not claimed.  
CLAIM: The ornamental design for a Fabric with a Repeating Crescent Moon Pattern as shown and described. --

Conclusion
The instant application is in condition for allowance.
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KAREN S ACKER/Primary Examiner, Art Unit 2918